Per Curiam.

The general rule in Ohio is that election statutes are mandatory and must be. strictly complied with. See, e. g., State, ex rel. Abrams, v. Bachrach (1963), 175 Ohio St. 257, 259.
R. C. 3513.05,provides,;in pertinent part:
*175‘ ‘ The ■ declaration of candidacy ánd all part-petitions shall be filed at the.same time as one instrument-.” ■
This provision is substantive and contemplates “one declaration of candidacy which shall be uniform and complete in accordance with statutory mandates.” State, ex rel. Ferguson, v. Brown (1962), 173 Ohio St. 317, 319. (Emphasis sic.)
Thé facts in this case quite clearly indicate' that appellee, contrary to B. C. 3513.05, filed his master form subsequent to hig part-petitions. -..'m.
Furthermore, in granting the writ of mandamus, the Court of Appeals merely substituted its opinion for. that of the board of elections. B. C. 3501.11 provides in part that: ■. ;
“Each board of elections shall * * *
í i # # * ■ . ■
“(K) Beview, examine, and certify the sufficiency and validity of petitions and nomination papers.” -
The decision of the board on these matters'is final and,' in the absence of allegations of fraud, corruption;, abuse of discretion, or a clear disregard of statutes,-; or applicable legal provisions, is -not subject to judicial :review. State, ex rel. Flynn, v. Bd. of Elections (1955), 164 Ohio St. 193.
No such specific allegations were here .made.- Successful- mandamus actions serve only to erode -the .contemplat"ed finality of the decisions of the boards of elections., - . - -' . For reasons of' .the foregoing, the judgment of the Court of Appeals-is reversed. .. .. -v;.-.

Judgment reversed'."',

'■. 0 ’Neill, C.- J., Herbert, W. Brown, P., Brows;--.arid Sweeney, JJ., -concur. -
Celebrezze and Looker, JJ., dissent..